Citation Nr: 0727215	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-21 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to 
February 9, 2004, and a rating in excess of 70 percent from 
February 9, 2004, for post-traumatic stress disorder (PTSD) 
with depression.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fractured right ankle. 

[The issue of entitlement to an extension of the delimiting 
date for educational assistance benefits under Chapter 30, 
Title 38, United States Code (Montgomery GI Bill) is the 
subject of a separate decision of the Board of Veterans' 
Appeals (Board).]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to July 1991.  These matters are before the 
Board on appeal from May 2004 and July 2004 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In May 2007, a Travel Board 
hearing was held before the undersigned.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

During the May 2007 Travel Board hearing, the appellant 
submitted a signed VA Form 21-4142, Authorization and 
Consent, for medical records from Dr. P.C. at the Oxford 
Circle of Family Medicine in Philadelphia, Pennsylvania, 
pertaining to his service-connected right ankle disability.  
Records alleged pertinent have been identified, and VA is 
obliged to assist the appellant to obtain such records, 
notwithstanding any individual efforts he may have taken to 
obtain them.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding any non-federal evidence VA seeks and is unable to 
obtain, the RO is required to notify the appellant of the 
records it could not obtain, its efforts to obtain the 
records, any further actions VA will take regarding them, and 
that he is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e).

In addition, regarding the appellant's service-connected PTSD 
with depression, it is noteworthy that the most recent VA 
examination was in October 2006.  The appellant complained 
during the May 2007 Travel Board hearing of worsening 
symptomatology since that time.  Most notably, he testified 
that his medication had been increased.  The appellant also 
indicated that he continues to receive treatment for PTSD at 
the Philadelphia VA Medical Center (VAMC).  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, a 
contemporaneous VA examination is deemed necessary.  While a 
new examination is not required simply because of the time 
that has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).

Finally, the Board notes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In view of 
the need to return the case to the RO for the reason outlined 
above, the Board finds it appropriate to also direct that 
action be taken to remedy any inadequacy of notice under the 
holding in Dingess.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues on appeal, 
the RO should provide the appellant 
notice regarding effective dates of 
awards in accordance with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).
2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the appellant.  In particular, the RO 
should request medical records from all 
providers and facilities the appellant 
identifies, specifically including Dr. 
P.C. at the Oxford Circle of Family 
Medicine.  The appellant must assist in 
this matter by providing/updating any 
necessary releases.  The RO should also 
obtain copies of all outstanding, 
relevant VA treatment records from the 
Philadelphia VAMC.  In particular, the 
reports of any treatment for PTSD with 
depression and right ankle disability 
should be associated with the claims 
file.  If the RO is unable to obtain any 
pertinent evidence identified by the 
appellant, it should so advise him and 
his representative and request them to 
submit the outstanding evidence.  This 
notification should be sent to the 
address provided by the appellant in a 
May 2007 VA Form 20-572 (Request for 
Change of Address) unless a more current 
address has been provided in the 
meantime.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a psychiatric 
examination to determine the current 
severity of his PTSD.  He should be 
properly notified of the examination (at 
the address he provided in a May 2007 VA 
Form 20-572 (Request for Change of 
Address) unless a more current address 
has been provided in the meantime) and of 
the consequences of his failure to 
appear.  The claims file, to include a 
copy of this Remand, must be made 
available to, and be reviewed by, the 
examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD with depression (as opposed to any 
co-existing non-service-connected 
psychiatric disability).  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses, and describe the nature 
and severity of all symptoms attributable 
to PTSD with depression, and their impact 
on the veteran's occupational and social 
functioning/activities.  In that regard, 
the examiner must be furnished a copy of 
the rating criteria for PTSD, and should 
comment regarding the presence or absence 
of each listed symptom in the criteria 
above 70 percent (and if a symptom is 
noted present, its severity and 
frequency).

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected PTSD 
with depression (as opposed to any non-
service-connected psychiatric 
disability), to include whether it 
renders the veteran unemployable.

In addition, the examiner should provide 
a global assessment of functioning (GAF) 
score with an explanation of the 
significance of the score assigned.

The rationale for all opinions expressed 
must also be provided.

4.  Thereafter, the RO should undertake 
any other development deemed warranted, 
to include obtaining any medical opinions 
deemed necessary with regard to the right 
ankle.

5.  The RO should readjudicate the issues 
of entitlement to a rating in excess of 
50 percent prior to February 9, 2004, and 
a rating in excess of 70 percent from 
February 9, 2004, for PTSD with 
depression and entitlement to a rating in 
excess of 10 percent for residuals of a 
fractured right ankle.   If the benefits 
sought on appeal are not granted to the 
appellant's satisfaction, the RO should 
issue an appropriate SSOC, and afford the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

